Action to recover damages for personal injuries suffered by the plaintiff wife when she fell off a platform in appellant’s garage, and by her husband to recover for expenses and loss of services. Judgment, entered on the verdict of a jury in favor of plaintiffs, reversed on the law and the facts, with costs, and the complaint dismissed on the law, with costs. The proof in this record fails to establish defendant’s negligence, and plaintiff wife’s freedom from contributory negligence. Hagarty, Acting P. J., Adel and Sneed, JJ., concur; Johnston, J., dissents and votes to affirm; Nolan, J., not voting.